            Case: 3:20-cv-01932 Doc #: 1 Filed: 08/28/20 1 of 7. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 ALLSCRIPTS HEALTHCARE, LLC, )
 successor in interest to    MISYS )
 HEALTHCARE SYSTEMS, LLC,              )
                                       )
                            Plaintiff, )
                                       ) Case No. 3:20-cv-1932
                v.                     )
                                       ) COMPLAINT
 UNIVERSITY       OF       TOLEDO )
 PHYSICIANS, LLC, f/k/a MEDICAL )
 COLLEGE OF OHIO PHYSICIANS, LLC, )
                                       )
                          Defendant.
                                       )

       NOW COMES the plaintiff ALLSCRIPTS HEALTHCARE, LLC, successor in interest

to MISYS HEALTHCARE SYSTEMS, LLC (“Plaintiff” or “Allscripts”), by and through its

counsel of record, and complains of the defendants UNIVERSITY OF TOLEDO PHYSICIANS,

LLC, f/k/a MEDICAL COLLEGE OF OHIO PHYSICIANS, LLC (“Defendant”) as follows:

                             IDENTIFICATION OF THE PARTIES

       1.        Plaintiff is a North Carolina limited liability company and maintains an office and

principal place of business in Raleigh, Wake County, North Carolina. Plaintiff is the successor to

Misys Healthcare Systems, LLC. For the purposes of diversity jurisdiction, Allscripts is a wholly-

owned subsidiary of Allscripts Healthcare Solutions, Inc., a Delaware corporation with an office

and principal place of business in Chicago, Cook County, Illinois.

       2.        Defendant is a limited liability company formed and existing under the laws of the

State of Ohio.

       3.        Upon information and belief, Defendant maintains its principal place of business at

its registered address in Toledo, Ohio.



                                                  1
                Case: 3:20-cv-01932 Doc #: 1 Filed: 08/28/20 2 of 7. PageID #: 2




          4.       Defendant was originally organized, on or about March 17, 2004, as APMCO

Merger, LLC.

          5.       On or about June 30, 2004, APMCO Merger, LLC merged with Associated

Physicians of the Medical College of Ohio, Inc., which left APMCO Merger, LLC as the surviving

entity.

          6.       On or about June 30, 2004, Medical College of Ohio Physicians, LLC merged with

APMCO Merger, LLC, which left APMCO Merger, LLC as the surviving entity. However,

pursuant to this merger, APMCO Merger, LLC assumed the name Medical College of Ohio

Physicians, LLC.

          7.       On or about July 24, 2006, Medical College of Ohio Physicians, LLC registered the

name “University of Toledo Physicians” with the Ohio Secretary of State.

          8.       On or about June 21, 2007, Medical College of Ohio Physicians, LLC amended its

Articles of Organization and changed its name to University of Toledo Physicians, LLC.

          9.       Defendant, as the successor by merger to Medical College of Ohio Physicians,

LLC, is liable for all of the obligations incurred by Medical College of Ohio Physicians, LLC.

Ohio Rev. Code Ann. § 1705.39(A)(5).

                                    JURISDICTION AND VENUE

          10.      This Court has personal jurisdiction over Defendant pursuant to Rule 4(h) of the

Federal Rules of Civil Procedure.

          11.      Subject matter jurisdiction over this dispute is conferred upon this Court pursuant

to 28 U.S.C. § 1332(a).

          12.      Plaintiff and Defendant are citizens of different states within the meaning of 28

U.S.C. § 1332(a)(1), and are completely diverse from one another.



                                                    2
               Case: 3:20-cv-01932 Doc #: 1 Filed: 08/28/20 3 of 7. PageID #: 3




         13.       As alleged below, the amount in controversy in this matter, exclusive of interest

and costs, exceeds $75,000.00.

         14.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant resides within this judicial district.

         15.       Alternatively, venue is proper in this judicial district pursuant to 28 U.S.C.

§ 1391(b)(3), because Defendant is subject to this Court’s personal jurisdiction in this judicial

district.

                                           FACTUAL ALLEGATIONS

         16.       Plaintiff incorporates by reference all preceding allegations in this Complaint as if

fully set forth herein.

         17.       Plaintiff is in the business of providing electronic health record (“EHR”) and

electronic medical record (“EMR”) software, support, and related services to healthcare providers

throughout the United States, in addition to other related healthcare software and services, such as

revenue cycle management (“RCM”) software which assists healthcare providers in compiling,

properly coding, submitting, and ultimately receiving payment on, claims submitted to private

insurance companies and governmental entities arising from care provided to a patient.

         18.       Defendant entered into a Master Agreement with Plaintiff’s predecessor-in-interest,

Misys Healthcare Systems, LLC,1 on or about August 3, 2006 (as amended, the “Master

Agreement”).

         19.       Pursuant to the terms of the Master Agreement, Plaintiff agreed to sell and supply,

and Defendants agreed to purchase and use, certain computer hardware, software licenses, and

annual maintenance for the EMR software.


1
  For brevity, all references to Plaintiff herein include Plaintiff and its predecessors in interest. Similarly, all references
to Defendant includes its predecessors in interest as well.

                                                              3
             Case: 3:20-cv-01932 Doc #: 1 Filed: 08/28/20 4 of 7. PageID #: 4




       20.      The Master Agreement provided for annual maintenance for an initial one (1) year

term, which automatically renewed for successive one (1) year terms unless terminated by either

party upon at least ninety (90) days prior written notice.

       21.      Additionally, on or about August 1, 2006, Defendant entered into an agreement

with Plaintiff pursuant to which Defendant agreed to purchase and use certain RCM software and

services provided by Plaintiff (the “RCM Agreement”).

       22.      The RCM Agreement required annual support payments from Defendant and

provided for an initial one (1) year term, which automatically renewed for successive one (1) year

terms unless terminated by either party upon at least ninety (90) days prior written notice.

       23.      Subsequently, between 2006 and 2016, Defendant entered into seven (7) additional

agreements with Plaintiff for the provision of additional hardware, software, and/or

maintenance/support services, each of which was referred to as a “Client Order Form” (collectively

the “Client Order Forms”).

       24.      Each of the Client Order Forms incorporated the terms and provisions of the Master

Agreement, as amended, by reference.

       25.      Each of the Client Order Forms similarly provided for an initial one (1) year term,

which automatically renewed for successive one (1) year terms unless terminated by either party

upon at least ninety (90) days prior written notice.

       26.      Following execution of the Master Agreement, the RCM Agreement, and the Client

Order Forms (collectively the “Agreements”), Plaintiff provided the hardware, software, and

support services required of it under the Agreements to Defendant.

       27.      Defendant generally paid invoices owed under the Agreements when they came

due until 2017, when it began paying invoices late or not at all.



                                                  4
              Case: 3:20-cv-01932 Doc #: 1 Filed: 08/28/20 5 of 7. PageID #: 5




        28.      The last payment Plaintiff received from Defendant under the Agreements was

made on or about February 26, 2018.

        29.      Defendant is in default under the Agreements and remains indebted to Plaintiff in

the combined amount of at least $531,362.39 (the “Delinquent Balance”). An itemized summary

of the Delinquent Balance is attached hereto as EXHIBIT A and incorporated herein by reference.

                                   FIRST CLAIM FOR RELIEF
                                       Breach of Contract

        30.      Plaintiff incorporates by reference all preceding allegations in this Complaint as if

fully set forth herein.

        31.      Each of the Agreements formed a valid express contract between Plaintiff and

Defendant.

        32.      Each of the Agreements was supported by valid consideration, to wit, the mutual

promises of Plaintiff, to provide goods and services to Defendant under the Agreements, and of

Defendant, to accept and pay for the goods and services provided by Plaintiff.

        33.      Plaintiff performed all of the duties imposed upon it under the Agreements.

        34.      Defendant failed to perform the duties imposed upon in under the Agreements and

breached the Agreements by failing to pay Plaintiff for goods and services provided thereunder.

        35.      Plaintiff has notified Defendant of its default and breach on several occasions.

        36.      Plaintiff has previously made demand upon Defendant for payment of the

Delinquent Balance, but Defendant has refused to pay the same to Plaintiff.

        37.      As a direct and proximate result of Defendant’s breach of the Agreements, Plaintiff

has sustained actual damages in the amount of the Delinquent Balance.

                                 SECOND CLAIM FOR RELIEF
                     In the Alternative – Unjust Enrichment/Quantum Meruit



                                                   5
              Case: 3:20-cv-01932 Doc #: 1 Filed: 08/28/20 6 of 7. PageID #: 6




        38.      Plaintiff incorporates by reference all preceding allegations in this Complaint as if

fully set forth herein.

        39.      In the alternative, and to the extent the Court determines that any one of the

Agreements did not form a valid express contract between Plaintiff and Defendant, Plaintiff is

entitled to judgment against Defendant for the fair market value of the goods and services Plaintiff

provided to Defendant, to avoid Defendant’s unjust enrichment.

        40.      Plaintiff did not provide the goods or services to Defendant under the Agreements

gratuitously.

        41.      Rather, Plaintiff provided goods and services to Defendant under the Agreements

with the expectation of payment.

        42.      Defendant knew, or reasonably should have known, that Plaintiff expected to be

compensated for the goods and services it provided to Defendant in connection with the

Agreements.

        43.      Defendant reaped a tangible benefit from Plaintiff’s provision of goods and services

and would be unjustly enriched if it were to retain the benefit of said goods and services without

compensating Plaintiff for the same.

        44.      Plaintiff has suffered actual damages as a direct and proximate result of providing

goods and services to Defendant without receiving just compensation for the same.

        45.      Plaintiff is therefore entitled to judgment against Defendant, as an alternative to its

breach of contract claim, in the amount of the fair market value of goods and services provided to

Defendant under the Agreements.

                                      PRAYER FOR RELIEF

        WHEREFORE, and based upon the foregoing, Plaintiff respectfully prays that this Court



                                                   6
            Case: 3:20-cv-01932 Doc #: 1 Filed: 08/28/20 7 of 7. PageID #: 7




enter an Order providing Plaintiff with the following relief:

       1.      That Plaintiff have and recover judgment against Defendant in the principal amount

of $531,362.39 on account of Defendant’s breach of the Agreements;

       2.      That, in the alternative, Plaintiff have and recover judgment against Defendant for

the fair market value of the goods and services Plaintiff provided to Defendant in connection with

the Agreements;

       3.      That Plaintiff have and recover post-judgment interest on any judgment awarded to

it in this civil action, pursuant to 28 U.S.C. § 1961(a); and

       4.      That Plaintiff have such other and further relief as this Court deems just and proper.

Respectfully submitted this, the 28th day of August, 2020.

                                               /s/Boyd W. Gentry
                                               Boyd W. Gentry (0071057)
                                               Law Office of Boyd W. Gentry, LLC
                                               4031 Colonel Glenn Highway
                                               First Floor
                                               Beavercreek, Ohio 45431
                                               Tel. (937) 839-2881
                                               Fax (800) 839-5843
                                               bgentry@boydgentrylaw.com
                                               Attorney for Plaintiff Allscripts Healthcare, LLC




                                                  7
